Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 03/25/2022 are acknowledged. Amended Claims 10 and 11-15 are acknowledged by the examiner. Accordingly, claims 1-15 are remain pending and have been examined.

Allowable Subject Matter
Claims 1-15 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 03/25/2022, pages 13-17, the cited prior art fails to disclose or suggest at least, “……a generation unit that generates a first synchronization signal to be provided to an image sensor for controlling readout timing of an image signal from the image sensor and a second synchronization signal to be provided to a display for controlling timing for displaying the readout image signal on the display; and a control unit that controls the generation unit, wherein the control unit controls the generation unit such that the first synchronization signal used to repeatedly readout a first image signal to be sequentially displayed on the display and the second synchronization signal used to display the first image signal on the display are output with a predetermined time difference, and in a case where a second image signal is read out at a timing corresponding to a shooting instruction between readouts of the first image signals, the first synchronization signal and the second synchronization signal are output with the predetermined time difference before and after the readouts of the second image signal, and wherein each unit is implemented by one or more processors, circuitry or a combination thereof.…..” as recited in amended claim 1. Therefore claim 1 is allowed. 

Independent claims 11-15 include elements similar to those of amended claim 1 and for those same reasons Independent Claims 11-15 are allowed also.

The dependent claims 2-10 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/AHMED A BERHAN/Primary Examiner, Art Unit 2698